Citation Nr: 1207882	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  05-20 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include acid reflux disease and irritable bowel syndrome.

2.  Entitlement to service connection for bilateral ocular pterygia.

3.  Entitlement to an initial rating in excess of 10 percent for excision of a ganglion of the right wrist.

4.  Entitlement to an initial rating in excess of 10 percent for hypertension with atrial flutter.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to August 1984, from August 1988 to February 1995, and from January 2003 to October 2003.  The Veteran also had other periods of service in a reserve component.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In September 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC.  

As earlier noted in the September 2009 Remand, the issue of service connection for a skin disorder, to include eczema has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is once again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

At the outset, the Board acknowledges the RO's development in this case, particularly since the September 2009 Board Remand.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the further delay, another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In this case, the RO partially complied with Board instructions pursuant to the September 2009 Remand.  Specifically, the RO obtained the Veteran's treatment records from the Detroit VA Medical Center (VAMC) and associated those records with the claims file.  Also, the RO sent the Veteran Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) and Dingess v. Nicholson, 19 Vet. App. 473 (2006), compliant notice with respect to his claim for service connection for a gastrointestinal disorder in January 2010. 

However, the September 2009 Remand also directed the RO to afford the Veteran VA examinations as to all of the above claims.  While the Detroit VAMC notified the RO that the Veteran failed to report for his scheduled examinations in August 2009, there is no indication of record that the Veteran was notified of these examinations at his last address of record.  Indeed, in an August 2011 Informal Hearing Presentation, the Veteran's representative indicated that that "the Veteran did not receive notice of the scheduled examination and was thus unable to attend."

The United States Court of Appeals for Veterans Claims has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary and that a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As such, the appeal must be remanded for complete compliance with the September 2009 Board remand and the Veteran must be notified of his scheduled VA examinations at his last address of record.  In this regard, a copy of this notice must be associated with the claims file.

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1. The RO/AMC must mail to the Veteran's last address of record appropriate and timely notice of the date and time of the VA examinations requested below.  Copies of the notice letters must be included in the claims file.

2. The AMC/RO should make arrangements with an appropriate VA medical facility for the Veteran to be afforded a neurological examination to ascertain the severity of his right wrist disorder.  The claims folders are to be provided to the examiner for review in conjunction with the examination.  All indicated tests and studies deemed appropriate by the examiner, including nerve conduction studies and an electromyography (EMG), must be accomplished and all clinical findings should be reported in detail.  In accordance with the AMIE worksheets for rating neurological disorders of the wrist, the examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his right wrist disorder.  In addition to any other information provided pursuant to the AMIE worksheet, the examiner should provide an opinion as to the following questions:

a. Is the Veteran's disorder best classified as neuralgia, neuritis, or paralysis, or as another neurological disorder?

b. Is the severity of the Veteran's limitation of function due to his service-connected ganglion excision of the right wrist best described as mild, moderate, or severe?

3. After undertaking the above development to the extent possible, the AMC/RO should make arrangements with an appropriate VA medical facility for the Veteran to be afforded a cardiovascular examination to ascertain the severity of his service-connected hypertension with atrial fibrillation.  The claims folders are to be provided to the examiner for review in conjunction with the examination.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  In accordance with the AMIE worksheets for rating hypertension, the examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his hypertension.  

In addition to any other information provided pursuant to the AMIE worksheet, the examiner should provide an opinion as to whether, since October 2003, it is manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more; diastolic pressure predominantly 120 or more; or diastolic pressure predominantly 130 or more.

Note:  In answering the above question, the examiner should take into account that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. 

4. After undertaking the above development to the extent possible, the AMC/RO should make arrangements with an appropriate VA medical facility for the Veteran to be afforded an examination in order to determine the etiology of his gastrointestinal disorder including acid reflux disease and irritable bowel syndrome.  The claims files should be made available for review by the examiner.  After an examination of the Veteran and review of the record, the examiner should answer the following questions:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran has a gastrointestinal disorder including acid reflux disease and/or irritable bowel syndrome?

b. If the examiner diagnosis the Veteran with any gastrointestinal disorder, including acid reflux disease and irritable bowel syndrome, the examiner should thereafter provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the gastrointestinal disorder was caused or aggravated by a period of active duty?

c. If the examiner finds that the gastrointestinal disorder developed between periods of active duty, the examiner should thereafter provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the gastrointestinal disorder underwent a permanent increase in severity during a period of active duty?

d. If the examiner finds that the any gastrointestinal disorder developed between periods of active duty and it underwent a permanent increase in severity during a period of active duty, is there clear and unmistakable evidence that it was not aggravated by that period of active duty? 

e. If the examiner diagnosis the Veteran with any gastrointestinal disorder, including acid reflux disease and irritable bowel syndrome, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the gastrointestinal disorder was caused or aggravated by any of the medications the Veteran takes for any of his service connected disabilities?  

f. If aggravation is found, the examiner should establish a baseline and provide an opinion as to the degree to which the disability was made worse by the medications the Veteran takes for his service connected disability.

Note 1:  The physician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

Note 2: The examiner is also advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms.  

5. After undertaking the above development to the extent possible, the AMC/RO should make arrangements with an appropriate VA medical facility for the Veteran to be afforded an ophthalmological examination in order to determine the etiology of his bilateral ocular pterygia.  The claims files should be made available for review by the examiner.  Upon examination of the Veteran and review of the record, the examiner should answer the following questions:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral ocular pterygia were incurred during a period of active duty?

b. If the examiner finds that the disorder developed between periods of active duty, is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral ocular pterygia underwent a permanent increase in severity during a period of active duty?

c. If the examiner finds that the disorder developed between periods of active duty and it underwent a permanent increase in severity during a period of active duty, is there clear and unmistakable evidence that it was not aggravated by that period of active duty? 

Note 1:  The physician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

Note 2: The examiner is also advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms.  

6. Then, the AMC/RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  In this regard, the RO should ensure that the detailed questions asked by the Board have been addressed by the reviewer.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examinations.  If the requested reports do not all include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall, supra.

7. When the development requested has been completed, and the AMC/RO has ensured compliance with the requested actions, this case should again be reviewed taking into account the additional evidence.  As to all the rating claims, such readjudication should also take into account whether "staged" ratings are appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal including 38 C.F.R. § 3.310.  A reasonable period of time should be allowed for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


